 



Exhibit 10.1
August 6, 2007
Mr. Robert A. Katz
Chief Executive Officer
Vail Resorts, Inc.
390 Interlocken Crescent
Suite 1000
Broomfield, CO 80021
Dear Mr. Katz:
     I am writing in response to your letter to me dated July 27, 2007. The
letter contained a number of inaccurate assertions; we believe it is important
to bring these to your attention and to correct the record.
     We wrote to you on July 16, 2007, to advise you of our termination of
discussions with Vail Resorts, Inc. concerning a possible acquisition of The
Canyons ski resort. (I am enclosing a copy of our prior letter for your
reference). Your letter to me and Vail’s public filings suggest that there was
an agreement between Vail Resorts and American Skiing Company regarding a sale
of The Canyons. We clearly had not reached even oral agreement. There remained
substantive and material open issues between the parties. One agreement between
Vail Resorts and ASC does exist and that is a Confidentiality Agreement dated
June 7, 2007. That agreement unambiguously states, “unless and until a
definitive agreement between the Company and you with respect to any Transaction
has been executed and delivered...the Company will not be under any legal
obligation of any kind whatsoever with respect to such Transaction by virtue of
...any written or oral expression with respect to such Transaction.” You should
be aware that we view Vail’s broad release of the July 27 letter to the media as
a clear breach of our binding Confidentiality Agreement. We were disappointed to
learn that this was not the first, nor only breach of Vail’s confidentiality
obligations. Vail’s legal complaint against Peninsula Advisors and others
outlines additional breaches as the Vail management team engaged in discussions
regarding a possible transaction with third parties.
     Vail’s conduct in connection with our discussions has raised serious
concerns. Your legal filings assert that there was a written agreement with
third parties regarding a potential purchase of The Canyons. Vail did not
disclose this agreement to American Skiing and Vail was prepared to represent
that no such agreement existed. When we were informed of the existence of the
agreement by third parties, a Vail senior officer categorically denied its
existence.

 



--------------------------------------------------------------------------------



 



    August 6, 2007
Letter to Robert A. Katz
Page 2

     We were also disturbed to learn from your filings that Vail demanded a
third party not contact American Skiing when Vail was in discussions with them
about The Canyons. We were completely unaware of these negotiations, which were
in violation of our confidentiality agreement. As we previously advised you in
our letter of July 16, American Skiing Company reserves all of its rights
against Vail, including to the extent that Vail’s conduct resulted in damage to
the selling price of The Canyons.
     Finally, your letter falsely suggests that the directors of American Skiing
Company may have breached their obligations because they did not engage in
discussions with Vail Resorts to reach a more favorable transaction. On the
contrary, we were informed by Vail on more than one occasion that its
$95 million offer with limited indemnity provisions was as far as you would go.
In the course of these discussions, Vail reneged on its previously communicated
willingness to purchase The Canyons for $110 million. We view your response of
submitting an offer two weeks after we publicly announced our binding agreement
for The Canyons resort with another party as disingenuous.
     I am disappointed by both Vail’s conduct during the negotiation period and
the actions it has taken since we announced the definitive sale agreement for
The Canyons. We believe that Vail’s decision to pursue litigation is ill-advised
and unjustifiable.

            Sincerely,
      /s/ Steven B. Gruber       Steven B. Gruber      Chairman of the Board of
Directors
American Skiing Company     

Enclosure: Letter from American Skiing Company to Vail Resorts, Inc. dated
July 16, 2007
cc: Vail Resorts, Inc. Board of Directors

 



--------------------------------------------------------------------------------



 



July 16, 2007
Vail Resorts, Inc.
390 Interlocken Crescent
Suite 1000
Broomfield, CO 80021
Attention: Jeffrey Jones
Dear Sirs:
          American Skiing Company (the “Company”) hereby advises Vail Resorts,
Inc. (“Vail Resorts”) that it has terminated all discussions concerning a
possible acquisition of the ski resort known as The Canyons (the “Transaction”).
Pursuant to paragraph 9 of the Confidentiality Agreement, dated June 7, 2007,
between Vail Resorts and the Company (the “Confidentiality Agreement”), the
Company has no legal obligation of any kind whatsoever with respect to the
Transaction because the parties have not entered into a definitive written
agreement with respect to any Transaction. Moreover, the parties were not able
to agree upon the material terms of a transaction, including indemnification
provisions, third party consents and closing conditions. Thus, not only was
there a failure to reach definitive documentation generally, there was also a
failure on material terms.
          In addition, as previously communicated, the Company has been informed
by third parties that Vail made arrangements with another potential bidder
regarding the assets in question that were not disclosed to the Company. The
Company reserves all rights in connection therewith, including without
limitation, to the extent that such arrangements may have damaged the selling
price for the asset in question. Vail should cease involvement with, or
interference in, any Company matter or any Company transaction, unless the
express written consent of the Company is provided.
          In accordance with paragraph 11 of the Confidentially Agreement, the
Company hereby requests that Vail Resorts return the Evaluation Material (as
defined in the Confidentiality Agreement) in its possession or the possession of
its representatives to the Company.

            Very truly yours,

AMERICAN SKIING COMPANY
      By:   /s/ Foster A. Stewart, Jr.         Name:   Foster A. Stewart, Jr.  
      Title:   Senior Vice President and General Counsel     

     
cc:
  Steven B. Gruber
BJ Fair
Fiona Arnold, Esq.

 